Case: 14-30429      Document: 00512874631         Page: 1    Date Filed: 12/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30429
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 18, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

RICO DEANGELO LAWRENCE,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:08-CR-337-1




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *


       Rico Lawrence appeals the sentence imposed on revocation of his term of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30429     Document: 00512874631      Page: 2   Date Filed: 12/18/2014


                                  No. 14-30429

supervised release based on his admitted use of marihuana on several occa-
sions. The district court sentenced him to 12 months in prison, within the
range of 8−14 months recommended by the guidelines policy statement and
below the three-year statutory maximum.
      Lawrence claims that the district court abused its discretion by not sen-
tencing him at the bottom of the range. He contends that the sentence is sub-
stantively unreasonable because it is greater than necessary to meet the sen-
tencing factors in 18 U.S.C. § 3553(a)(1), (2), and (4).
      Revocation sentences generally are reviewed under a “plainly unreason-
able” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011); see
18 U.S.C. § 3742(e)(4). Although Lawrence objected generally to the proce-
dural and substantive reasonableness of the sentence, he did not raise the spe-
cific grounds he now urges on appeal. Accordingly, our review is limited to
plain error. See United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013); see
Puckett v. United States, 556 U.S. 129, 135 (2009) (iterating the four-step plain-
error standard of review).     Under either standard, we would uphold the
sentence.
      We presume that the revocation sentence within the range is substan-
tively reasonable. United States v. Lopez–Velasquez, 526 F.3d 804, 809 (5th
Cir. 2008); see Gall v. United States, 552 U.S. 38, 51 (2007). “The presumption
is rebutted only upon a showing that the sentence does not account for a factor
that should receive significant weight, it gives significant weight to an irrele-
vant or improper factor, or it represents a clear error of judgment in balancing
sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009);
see Warren, 720 F.3d at 332.
      In determining the sentence within the range, the district court consid-
ered Lawrence’s history, his violations, his request to be allowed to remain on



                                        2
    Case: 14-30429     Document: 00512874631      Page: 3   Date Filed: 12/18/2014


                                  No. 14-30429

supervised release to enter a treatment facility to address his addiction, and
his previous opportunity to remain on supervision while he attended a drug-
treatment program. He essentially seeks to have this court reweigh certain
§ 3553(a) factors.
      “[T]he sentencing judge is in a superior position to find facts and judge
their import under § 3553(a) with respect to a particular defendant.” United
States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). “The fact that
the appellate court might reasonably have concluded that a different sentence
was appropriate is insufficient to justify reversal of the district court.” Warren,
720 F.3d at 332 (internal quotation marks and citation omitted). Lawrence
has not shown that the district court failed to consider any significant factors,
gave undue weight to any improper factors, or clearly erred in balanceing the
sentencing factors. Thus, he has not rebutted the presumption that the sen-
tence is substantively unreasonable. See Cooks, 589 F.3d at 186.
      AFFIRMED.




                                        3